DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 2 is lacking in clarity and readability.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karasaridis et al. (US 2018/0048525 A1, hereinafter Karasaridis) in view of Bays (US 2002/0141343 A1, hereinafter Bays).
Regarding claim 1, an apparatus, the apparatus comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor, cause the processor to effectuate operations comprising:
receiving, by a software defined network (SDN) node, first telemetry data for components of a native autonomous system (AS) network, wherein the components of the native AS network comprise edge network devices and core network devices, wherein the SDN node comprises an artificial intelligence module, [Figure 1 shows edge/core devices, SDN controller, telemetry data received by an analytics engine; Figure 6 shows modifying routes between sites (ASes) when there is fault with one AS; Par.[0029] and Par.[0035] indicate edge routers provide communication with different networks and autonomous systems using BGP; note that while the claim uses the label “the artificial intelligence module” no process steps describe AI-based techniques; claim limitation “native AS is also vague as in “native to what?”];
analyzing, by the artificial intelligence module, the first telemetry data in order to predetermine network paths to route traffic during a network capacity shortage, [Figures 1 and 2 shows analysis of received telemetry and event data to recommend route changes; Figure 11 shows using telemetry data to avoid overload conditions (~network capacity shortage) and determine route change recommendations; claim limitation “in order to …” reads like intended result and will not be given patentable weight, see MPEP 2111.04];
based on the analyzing of the first telemetry data, generating routing data of predetermined network paths to route traffic within the native AS and between the native AS and a neighboring AS during the network capacity shortage, [Figure 11, element 409; Par.[0035] describes route updates using BGP indicating that it is a list of AS on a given path; see also description for Figures 8 and 9 where routing path is redirected to vDNS 123as opposed to vDNS 119, based on more resources available at 123 and so as to not overload 119 (network capacity shortage)];
sending the routing data of predetermined network paths to route traffic within the native AS and between the native AS and the neighboring AS, [Routing updates provided to edge routers as in Figure 1 and Figure 11; Par.[0035] describes route updates using BGP indicating that it is a list of AS on a given path];
in response to receiving the neighboring data, analyzing, by the artificial intelligence module, the neighboring data, and based on the analyzing of the neighboring data and the first telemetry data for components of the native AS network, updating the routing data, [Figure 1 and Figure 11 and associated descriptions indicate route updates based on collected data and analysis for individual sites/AS and in view of other neighboring ASes as indicated in Figure 6 among others; claim limitation ‘neighboring data’ is not clear and for examination purposes it is interpreted as ‘telemetry data’ from neighboring AS; Par.[0034] describes “intelligent networking” enabled by SDN controller; note that while the claim uses the label “the artificial intelligence module,” no process steps describe AI-based techniques];
Karasaridis is implicit about receiving, from the neighboring AS, neighboring data, [claim limitation does indicate what neighboring data is; Bays below offers explicit evidence of data collection from all ASes, native, neighboring to provide route updates]; 
Bays teaches receiving, from the neighboring AS, neighboring data, [Figures 1 and 2 show different AS and data collection from an AS passed on to a route control center (~SDN node/controller) to effect route changes]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make explicit in Karasaridis that performance data from other sites/ASes are collected to determine route updates. The motivation/suggestion is to not simply implement traditional BGP of shortest path of ASes in routes but to harvest all data from all ASes to make an intelligent determination of path  of consecutive ASes allowing for dynamic modification of routing policy based on such factors as current Internet performance, load sharing, user-defined parameters, and time of day, [Bays: Abstract].

Regarding claim 2, Karasaridis and Bays disclose the apparatus of claim 1, and Karasaridis teaches the operations further comprising distributing the routing data to the native AS or the neighboring AS using a Border Gateway Protocol (BGP), [Par.[0035] indicates BGP as the protocol for route updates; Bays also teaches this feature in Par.[0004], [0027], [0078]].
Regarding claim 3, Karasaridis and Bays disclose the apparatus of claim 1, and a modified Karasaridis teaches wherein the neighboring data comprises second telemetry data from the neighboring AS or a second routing data of predetermined network paths to route traffic between the neighboring AS and the native AS, [Karasaridis: Figure 1 and Figure 11 and associated descriptions indicate route updates based on collected data and analysis for individual sites/AS and in view of other neighboring ASes as indicated in Figure 6 among others; Also Bays (dependent claim is obvious over Karasaridis in view of Bays as above: in Figures 1 and 2 show different AS and data collection from an AS passed on to a route control center (~SDN node/controller) to effect route changes)].
Regarding claim 6, Karasaridis and Bays disclose the apparatus of claim 1, and Karasaridis teaches the operations further comprising receiving an indication of the network capacity shortage, wherein the network capacity shortage is indicative of a Distributed Denial of Service (DDOS) attack on a first link within the native AS, [Par.[0042] describes DDoS attack event and Figure 6 with DNS site 1 device/link down].
Regarding claim 7, Karasaridis and Bays disclose the apparatus of claim 1, and Karasaridis teaches the operations further comprising receiving an indication of the network capacity shortage, wherein the network capacity shortage is indicative of a link down condition or Distributed Denial of Service (DDOS) attack on a first link within the neighboring AS, [Par.[0042] describes DDoS attack event and Figure 6 with DNS site 1 device/link down].
Regarding claim 8, Karasaridis and Bays disclose the apparatus of claim 1, and Karasaridis teaches wherein the first telemetry data comprises capacity availability, call drops, routing links, network device failures, or end user device failures, [Figures 4, 5, and 6 show DNS node/site being down; Figures 8 and 9 show a virtual DNS node/server being down; see also Par.[0041] about other failures and see also Par.[0043] for alternative route redirection based on resource availability; see also Par.[0012] regarding conditions of service nodes as determined by telemetry data].
Regarding claim 9, Karasaridis and Bays disclose the apparatus of claim 1, and Karasaridis teaches wherein the first telemetry data comprises specific network metrics, time synchronization, local device traffic statistics, system status information, Syslog, Simple Network Management Protocol (SNMP), access control list (ACL) Logging, accounting, archive configuration change logger, packet capture, interface type, status, speed and duplex, encapsulation, errors on the interface, the last time a network device interface bounced, last time the network device or interface error counters reset, utilization of the network device components (e.g., CPU, interface bandwidth), IP addresses configured on a network device, subnet mask, and media access control (MAC) address configured on the network device, Global Positioning System (GPS) location of a network device, or facility location of a network device, among other things, [the list of items is considered in the alternative and Par.[0031] describes what telemetry data includes: “Telemetry data include several metrics collected from the physical elements (hosts, switches, load balancers, and routers), hypervisors, and applications of the production platform. Certain data feeds provide periodic updates (e.g., counters every 5 minutes), while others are event driven (e.g., traps, alarms). For each of the hosts and virtual network functions, CPU, memory, disk, and networking statistics are collected. … In the case of a DNS application, DNS metrics collected include counts of queries (received and sent upstream by resolvers), responses, timeouts and errors, as well as statistics on User Datagram Protocol (UDP) (e.g., idle, open sockets), Transmission Control Protocol (TCP) (e.g., active or passive socket opens), and Internet Control Message Protocol (ICMP) (e.g., destination unreachable) network traffic…”].
Method claim 10 corresponds to claim 1 and is rejected as above.
Method Claims 11, 12, and 15-18 correspond to claims 2, 3, and 6-9 and are rejected as above. 
Non-transitory (see Par.[0043], [0089] of Applicant’s disclosure) CRM Claim 19 corresponds to claim 1 and is rejected as above and Claim 20 is a combination of claims 6 and 7 and is rejected as above. 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Karasaridis in view of Bays and further in view of Alaettinoglu et al. (US 2021/0099378 A1, hereinafter Alaettinoglu). 
Regarding claim 4, Karasaridis and Bays disclose the apparatus of claim 1, and do not explicitly teach wherein the analyzing, by the artificial intelligence module, the first telemetry data in order to predetermine network paths to route traffic during the network capacity shortage comprises: comparing the network capacity shortage to historical data associated with past network capacity shortages for the native AS network; 
Alaettinoglu, in an analogous art, teaches comparing the network capacity shortage to historical data associated with past network capacity shortages, [Par.[0006] describes optimizing BGP traffic resulting in an action for outbound or inbound traffic on the one or more inter-AS links using historical data based on prior actions in a production network]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karasaridis to include historical data in  determining BGP route updates for the AS network. The motivation/suggestion would have been to optimizing BGP traffic by learning the current state of one or more inter-AS links and updating the current state based on past solutions, [Alaettinoglu: Abstract].

Claim 13 corresponds to claim 4 and is rejected as above.
Examiner’s note: Alaettinoglu uses reinforcement learning (AI technique) for route optimization and updates in inter-AS links using BGP and is relevant if any AI related techniques are included to define AI module functions in the claimed invention. 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karasaridis in view of Bays and further in view of Winckles et al. (US 6,829,221 B1, hereinafter Winckles).
Regarding claim 5, Karasaridis and Bays disclose the apparatus of claim 1, and do not explicitly teach wherein the analyzing, by the artificial intelligence module, the first telemetry data in order to predetermine network paths to route traffic during the network capacity shortage comprises determining alternate network paths comprising an alternate network technology, wherein the alternate network technology comprises power line communication or satellite communication; 
Winckles, in an analogous art, teaches wherein the analyzing, by the artificial intelligence module, the first telemetry data in order to predetermine network paths to route traffic during the network capacity shortage comprises determining alternate network paths comprising an alternate network technology, wherein the alternate network technology comprises power line communication or satellite communication, [Abstract describes BGP updates promotes preferred access path to the satellite system: “Specifically, the BGP update instruction contains a metric altering a weighting of an identified route data route, which metric effects path selection at a gateway receiving IP datagrams. The metric is derived from information pertaining to a connectivity matrix associated with the satellite system”; see Figures 1-4]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include satellite based alternate paths when a current route is not optimum. The motivation/suggestion would have been to using BGP effectively in bridging the gap between terrestrial and satellite networks by providing information pertaining to connectivity matrix and providing techniques to determine optimum or preferred data routes, [Winckles: Abstract, Col. 3, lines 43-50]
Claim 14 corresponds to claim 5 and is rejected as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441